1    David Henderson
     Law Offices of David Henderson
2    3003 Minnesota Drive, Suite 203
     Anchorage, AK 99503
3
     Phone: 907-677-1234
4    Fax: 888-965-9338
     dh@henderson-law.com
5
     Kenneth A. Norsworthy
6    Law Office of Kenneth A. Norsworthy, LLC
     711 H Street, Suite 410
7    Anchorage, AK 99501
     Phone: 907-279-1000
8
     Fax: 907-276-4125
9    ken@norsworthylawfirm.com

10   Attorneys for Plaintiffs

11
                           UNITED STATES DISTRICT COURT
12

13                              FOR THE DISTRICT OF ALASKA

14   R'Nita L. Rogers, Individually, and as )
     Special Administrator of the Estate of )
15   John Joseph Rogers; Aurora L. Rogers, )
                                            )
16
                   Plaintiffs,              )
17                                          )
            vs.                             ) Case No.
18                                          )
     United States of America,              )
19
                                            )
20                 Defendant.               )
                                            )
21
                    COMPLAINT FOR MEDICAL MALPRACTICE
22

23          COME NOW Plaintiffs, by and through counsel, and hereby state and allege

24   as follows:
25


     Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 1 of 7
                                                    1                                 Parties and Jurisdiction
                                                    2
                                                                   1.   At all times pertinent, Plaintiffs’ decedent, John J. Rogers
                                                    3
                                                         [hereinafter "John"], R'Nita Rogers [hereinafter "R'Nita"] and Aurora Rogers
                                                    4

                                                    5    [hereinafter “Aurora”] were all adult residents of Anchorage, Alaska.

                                                    6              2.   At all times pertinent, said John and R'Nita were legally married as
                                                    7    husband and wife.
                                                    8
                                                                   3.   At all times pertinent, John and R’Nita were the natural parents of
                                                    9
                                                         Plaintiff Aurora Rogers.
                                                    10

                                                    11             4.   At all times pertinent, Aurora Rogers was a dependent of John and

                                                    12   R’Nita.
                                                    13             5.   On or about June 26, 2016, John died.
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14
                                                                   6.   On November 13, 2018, Plaintiff R'Nita Rogers was appointed as
    LAW OFFICES OF DAVID HENDERSON




                                                    15
        3003 Minnesota Drive, Suite 203




                                                         Special Administrator of her deceased husband, John Roger’s Estate by the Alaska
           Anchorage, Alaska 99503




                                                    16
            dh@henderson-law.com




                                                    17   Superior Court in Case No. 3AN-18-02815 PR, pursuant to A.S. 13.16.310 (1) and

                                                    18   is thereby duly authorized by law to pursue this cause of action on behalf of said
                                                    19   estate.
                                                    20
                                                                   7.   Defendant United States of America owns and operates a hospital
                                                    21
                                                         facility in Anchorage, Alaska, offering comprehensive medical treatment and care
                                                    22

                                                    23
                                                         to military veterans, called "the Anchorage VA Healthcare System," formerly- or

                                                    24   also known as, "the Anchorage VA Medical Center."
                                                    25
                                                         COMPLAINT FOR MEDICAL MALPRACTICE
                                                         Rogers v. U.S.A.             2



                                                         Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 2 of 7
                                                    1              8.    Defendant United States of America also owns and operates the
                                                    2
                                                         "Mat-Su Clinic," a hospital facility in Wasilla, Alaska, which also provides
                                                    3
                                                         comprehensive medical care and treatment to military veterans.
                                                    4

                                                    5              9.    In the nine-year period leading up to his death, John underwent

                                                    6    medical treatment as a patient at the Anchorage VA Health Center and the Mat-Su
                                                    7    Clinic.
                                                    8
                                                                   10.   Various medical practitioners and nurses, employed by Defendant's
                                                    9
                                                         agencies and agents, and acting within the scope of that agency and/or employment,
                                                    10

                                                    11   tended-to and treated John during his above-referenced visits and stays at the named

                                                    12   facilities.
                                                    13             11.   More than six months ago, Plaintiffs submitted the claim giving rise
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14
                                                         to the instant suit by way of a series of "Claim for Damage, Injury, or Death" forms
    LAW OFFICES OF DAVID HENDERSON




                                                    15
        3003 Minnesota Drive, Suite 203




                                                         [Standard Form 95's] filed with the appropriate federal agency or counsel within
           Anchorage, Alaska 99503




                                                    16
            dh@henderson-law.com




                                                    17   the contemplation of 28 USC § 2675(a).

                                                    18             12.   Said agency or counsel has denied the claim, either expressly or by
                                                    19   failing to make a final disposition of it within six months, as contemplated by
                                                    20
                                                         28 USC § 2675(a).
                                                    21
                                                                   13.   The instant action is properly brought pursuant to the Federal Tort
                                                    22

                                                    23
                                                         Claims Act, 28 USC §§ 1346, 2401 and 2671, et seq.

                                                    24

                                                    25
                                                         COMPLAINT FOR MEDICAL MALPRACTICE
                                                         Rogers v. U.S.A.             3



                                                         Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 3 of 7
                                                    1                                     General Allegations
                                                    2
                                                                14.     For many years, John had been infected with Seroconverted
                                                    3
                                                         Hepatitis B, a condition that places one substantially at risk for developing liver
                                                    4

                                                    5    cancer.

                                                    6           15.     For years, he had also presented himself as a patient at the Anchorage
                                                    7    VA Healthcare System and the Mat-Su Clinic.
                                                    8
                                                                16.     Despite having ample and long-standing notice of the various and
                                                    9
                                                         unmistakable signs, symptoms, markers, risk-factors, and indicators that John had,
                                                    10

                                                    11   and/or was at-risk for having, dangerous liver cancer, Defendant's practitioners

                                                    12   failed to adequately monitor, test for or treat it.
                                                    13          17.     Ultimately, doctors finally confirmed that John did have advanced
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14
                                                         stage liver cancer.
    LAW OFFICES OF DAVID HENDERSON




                                                    15
        3003 Minnesota Drive, Suite 203




                                                                18.     After a long, painful, and agonizing period of suffering, misery, and
           Anchorage, Alaska 99503




                                                    16
            dh@henderson-law.com




                                                    17   decline, John died from it.

                                                    18          19.     Had Defendant's medical practitioners adequately monitored, tested-
                                                    19   for and treated John's liver cancer in a timely manner, they could have arrested it
                                                    20
                                                         far sooner and John likely would have survived.
                                                    21
                                                                20.     Their failure to do so fell below the standard of care and constituted
                                                    22

                                                    23
                                                         negligence.

                                                    24

                                                    25
                                                         COMPLAINT FOR MEDICAL MALPRACTICE
                                                         Rogers v. U.S.A.             4



                                                         Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 4 of 7
                                                    1           21.    As a direct and proximate result of defendant United States'
                                                    2
                                                         negligence, Plaintiffs have incurred and will incur economic losses, both past and
                                                    3
                                                         future, including: (a) medical expenses, past and future; (b) loss of earnings and
                                                    4

                                                    5    earning capacity, past and future; (c) loss of household- and non-market services,

                                                    6    past and future, and; (d) other consequential and out-of-pocket expenses and
                                                    7    damages, past and future.
                                                    8
                                                                22.    As a direct and proximate result of the above-described medical
                                                    9
                                                         malpractice and injuries, Plaintiffs have suffered and will suffer non-economic
                                                    10

                                                    11   damages, both past and future, as allowed in AS 09.55.549(c).

                                                    12          23.    As a direct and proximate result of the above-described medical
                                                    13   malpractice and injuries, R'Nita has suffered and will suffer loss of spousal
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14
                                                         consortium, services, love, and support.
    LAW OFFICES OF DAVID HENDERSON




                                                    15
        3003 Minnesota Drive, Suite 203




                                                                24.    As a direct and proximate result of the above-described medical
           Anchorage, Alaska 99503




                                                    16
            dh@henderson-law.com




                                                    17   malpractice and injuries, Aurora has suffered and will suffer loss of parental

                                                    18   consortium, services, love, and support.
                                                    19                                  First Cause of Action
                                                    20                               Negligence and Recklessness

                                                    21          25.    Plaintiffs reincorporate and reallege the foregoing paragraphs, as if
                                                    22   fully-alleged here.
                                                    23

                                                    24

                                                    25
                                                         COMPLAINT FOR MEDICAL MALPRACTICE
                                                         Rogers v. U.S.A.             5



                                                         Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 5 of 7
                                                    1           26.    Defendant's agents, agencies, and/or employees breached the
                                                    2
                                                         applicable standards of care, with the proximate result that Plaintiffs have sustained
                                                    3
                                                         significant injuries and damages.
                                                    4

                                                    5           27.    Defendant's agents, agencies, and/or employees also acted recklessly

                                                    6    within the contemplation of AS 09.55.549(f).
                                                    7           28.    Defendant United States is liable to Plaintiffs for medical negligence,
                                                    8
                                                         recklessness, and wrongful death, as authorized and contemplated by AS 09.55.530
                                                    9
                                                         through .580, in an amount to be proved at trial.
                                                    10

                                                    11                                Second Cause of Action
                                                                               Loss of Spousal Consortium – R’Nita
                                                    12
                                                                29.    Plaintiffs reincorporate and reallege the foregoing paragraphs, as if
                                                    13
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14   fully-alleged here.
    LAW OFFICES OF DAVID HENDERSON




                                                    15          30.    As a proximate result of Defendant’s negligent acts, errors and
        3003 Minnesota Drive, Suite 203
           Anchorage, Alaska 99503




                                                    16   omissions, R’Nita has suffered loss of spousal consortium.
            dh@henderson-law.com




                                                    17
                                                                                       Third Cause of Action
                                                    18                         Loss of Parental Consortium – Aurora
                                                    19          31.    Plaintiffs reincorporate and reallege the foregoing paragraphs, as if
                                                    20
                                                         fully-alleged here.
                                                    21
                                                                32.    As a proximate result of Defendant’s negligent acts, errors and
                                                    22

                                                    23
                                                         omissions, Aurora has suffered loss of parental consortium.

                                                    24                           *        *        *         *       *
                                                    25
                                                         COMPLAINT FOR MEDICAL MALPRACTICE
                                                         Rogers v. U.S.A.             6



                                                         Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 6 of 7
                                                    1          WHEREFORE, Plaintiffs pray for judgment as follows:
                                                    2
                                                               1)    For compensatory damages, as alleged;
                                                    3
                                                               2)    For costs and attorney's fees, as the Court deems appropriate.
                                                    4

                                                    5          3)    For such other relief as the Court may deem just and proper.

                                                    6
                                                               DATED at Anchorage, Alaska, this 20th day of December, 2018.
                                                    7

                                                    8                             LAW OFFICES OF DAVID HENDERSON

                                                    9                             Attorney for Plaintiffs Rogers
                                                    10
                                                                                  s/ David Henderson
                                                    11                            David Henderson #9806014

                                                    12
                                                                                  LAW OFFICES OF KENNETH A NORSWORTHY
                                                    13
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14                            Attorney for Plaintiffs Rogers
    LAW OFFICES OF DAVID HENDERSON




                                                    15                            s/ Kenneth A. Norsworthy
        3003 Minnesota Drive, Suite 203




                                                                                  Kenneth A. Norsworthy #7705055
           Anchorage, Alaska 99503




                                                    16
            dh@henderson-law.com




                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25
                                                         COMPLAINT FOR MEDICAL MALPRACTICE
                                                         Rogers v. U.S.A.             7



                                                         Case 3:18-cv-00302-TMB Document 1 Filed 12/20/18 Page 7 of 7
